Lamar, J.
Where under Civil Code, § 4927, the plaintiff showed perfect title, but the petition admitted a “ lease ” of sawmill timber to the defendant, and plaintiff’s evidence showed that the defendant was cutting “ a great deal of timber unfit for sawmill purposes,” which was denied by the defendant, the injunction should not restrain the defendant from going on the premises or cutting any timber, but should be so modified as to enjoin him from cutting any timber save that included in the lease.

Judgment affirmed, with direction.


All the Justices concur.